In an action to enforce a payment bond issued to the defendant contractor, D. Fortunato, Inc., by the defendant American Surety Company, to secure payment for labor performed and material furnished by subcontractors, the plaintiff, one of the subcontractors, appeals from an order of the Supreme Court, Westchester County, dated April 15,1964, which denied its motion: (a) to dismiss the defense of the Statute of Frauds pleaded by said defendants; and (b) to strike out item “5” from said defendants’ demand for a bill of particulars, requiring plaintiff to set forth in detail “ each and every item of work performed by [it] and the cost thereof.” Order reversed on the law, with $10 costs and disbursements; plaintiff’s motion to dismiss the said defehse and to strike out said item “5” of the demand for a bill of particulars is granted; and said defense is dismissed and said item is [struck] out. Since the complaint pleads a cause of action based upon a written document, the Statute of Frauds may not properly *906be interposed as a defense. With respect to item " 5 ” of the demand for a bill of particulars, we are of the opinion that the complaint, with the exhibits annexed, sufficiently specified the work performed and its cost, and that further particularization is unnecessary. Beldoek, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.